NOTICE OF ALLOWANCE
Claims 1 - 20 are allowed. 

REASONS FOR ALLOWANCE
Claims 1 - 10 are allowable over prior art of record because the art does of record does not disclose or suggest a second phase generator that includes: a second phasing transistor coupled to the input transistor; a second modulator configured to receive the modulation signal; a second differential output coupled to the second modulator; and a second bias circuit coupled to the second differential output and to the second modulator; and an autotransformer that includes: a first inductor portion coupled to the first modulator and the first phasing transistor; and a second inductor portion coupled to the second modulator and the second phasing transistor, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 11 - 20 are allowable over prior art of record because the art does of record does not disclose or suggest a quadrature phase generator that includes: a second biasing network; a quadrature phasing transistor coupled to the input transistor that includes a base coupled to the second biasing network; a quadrature modulator configured to receive the modulation signal; a quadrature differential output coupled to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2004/0214547) figure 3 shows describes active double-balanced mixers. The mixers use an isolation and matching section that provides RF section input matching and superior isolation between the LO and RF port. The mixers can be implemented using an inexpensive semiconductor processing technology, obviating the need for matching inductors and facilitating a low-cost, low-power fully integrated wireless receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2128